Exhibit 10.7

REAFFIRMATION OF AFFILIATE SUBORDINATION AGREEMENT

This REAFFIRMATION OF AFFILIATE SUBORDINATION AGREEMENT (this “Agreement”) is
entered into as of March 17, 2010, by and among Jean Levy (“Levy”), Jaynjean
Levy Family Limited Partnership, a Delaware limited partnership (the
“Partnership” and, together with Levy, the “Subordinated Creditors”), Unigene
Laboratories, Inc., a Delaware corporation (the “Company”), and Victory Park
Management, LLC, a Delaware limited liability company, as Agent for all Senior
Lenders party to the Senior Credit Agreement described in the Subordination
Agreement. Capitalized terms used (including in the Recitals) but not defined
herein shall have the meanings set forth in that certain Affiliate Subordination
Agreement dated September 30, 2008 among Subordinated Creditors (with respect to
Levy, as successor-in-interest to Jay Levy), Company and Agent (or the same may
be amended, restated, supplemented and in effect from time to time, the
“Subordination Agreement”).

R E C I T A L S

A. The Company, Agent and Senior Lenders have entered into that certain
Financing Agreement dated September 30, 2008 pursuant to which, among other
things, Senior Lenders have agreed, subject to the terms and conditions set
forth in such Financing Agreement, to purchase certain senior notes from the
Company. All of the Company’s obligations to Agent and Senior Lenders under the
Senior Credit Agreement and the other Senior Debt Documents are secured by
first-priority liens on and security interests in substantially all of the now
existing and hereafter acquired real and personal property of the Company (the
“Collateral”).

B. The Company has issued the Subordinated Notes to the Subordinated Creditors.
All of the Company’s obligations evidenced by the Subordinated Notes are secured
by second-priority liens on and security interests in certain of the Collateral
as described in Schedule A attached to the Subordination Agreement.

C. In connection with the execution and delivery of this Agreement, the Company,
Agent and Senior Lenders entered into that certain Amended and Restated
Financing Agreement dated as of March 16, 2010 (as the same may be amended,
restated, supplemented and in effect from time to time, the “Amended and
Restated Financing Agreement”), pursuant to which among other things, the
Lenders are amending and restating the existing obligations and extending to the
Company additional extensions of credit.

D. As an inducement to and as one of the conditions precedent to the agreement
of Agent and Senior Lenders to consummate the transactions contemplated by the
Amended and Restated Financing Agreement (the “Transactions”), Agent and Senior
Lenders have required the execution and delivery of this Agreement, and the
consent to the Transactions, by Subordinated Creditors and the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

1. Consent and Reaffirmation.

(a) Each Subordinated Creditor (i) acknowledges that it has received a copy of
the Amended and Restated Financing Agreement, (ii) acknowledges and agrees that
the Amended and Restated Financing Agreement constitutes a Senior Credit
Agreement and VPC Loan Document, that the agreements, documents and instruments
executed and delivered in connection therewith constitute Senior Debt Documents
and VPC Loan Documents, that the Obligations of the Obligors have increased as a
result thereof and all such increased obligations constitute “Senior Debt” for
purposes of the Subordination Agreement and (iii) consents to the execution,
delivery and performance of the terms of the Amended and Restated Financing
Agreement and the agreements, documents and instruments executed and delivered
in connection therewith. Each Subordinated Creditor hereby (i) ratifies and
reaffirms the continued subordination of the Subordinated Debt and the Lien
securing the Subordinated Debt to the Senior Debt and to the Liens securing the
Senior Debt, (ii) acknowledges that except as specifically set forth herein, the
Agent does not waive, diminish or limit any term or condition contained in the
Subordination Agreement, and (iii) agrees that the Subordination Agreement, the
subordination effected thereby and the rights and obligations of each
Subordinated Creditor, the Senior Lenders and the Obligors arising thereunder
shall not be affected, modified or impaired in any manner or to any extent by
the Amended and Restated Financing Agreement or the transactions contemplated
thereby, except to the extent herein set forth.

(b) Agent, on behalf of itself and the Senior Lenders, consents to the amendment
and restatement of the Subordinated Notes in form and substance as attached
hereto as Exhibit A (without amendment, waiver or change of any term or
provision thereof not agreed to in writing by Agent, the “Amended and Restated
Subordinated Notes”). The parties hereto hereby agree that the Amended and
Restated Subordinated Notes constitute Subordinated Notes for all purposes of
the Subordination Agreement and all obligations, liabilities and indebtedness of
the Company evidenced thereby constitutes Subordinated Debt.

2. Amendment to Subordination Agreement. The parties hereto hereby agree that
the Subordination Agreement shall be amended as follows:

(a) Section 2.3(a) of the Subordination Agreement shall be amended and restated
in its entirety to read as follows:

(a) Notwithstanding the terms of the Subordinated Debt Documents, the Company
hereby agrees that it shall not make, and each Subordinated Creditor hereby
agrees that it shall not accept, any Distribution with respect to the
Subordinated Debt (other than Permitted Subordinated Debt Payments subject to
the terms of subsection 2.2

 

2



--------------------------------------------------------------------------------

of this Agreement) until the Senior Debt has been indefeasibly paid in full in
cash and all commitments to lend under the Senior Debt Documents shall have been
terminated; provided, however, that the Company and Subordinated Creditors
further agree that no Permitted Subordinated Debt Payment may be made by the
Company or accepted by any Subordinated Creditor if, at the time of such
payment, either (i) a Senior Default exists and such Senior Default shall not
have been waived or (ii) the Company is Insolvent (as defined in the Senior
Credit Agreement) or would be rendered Insolvent after giving effect to such
payment.

(b) Schedule B to the Subordination Agreement shall be replaced in its entirety
with Exhibit B attached hereto.

3. Representations and Warranties of Subordinated Creditor. Each Subordinated
Creditor hereby represents and warrants, severally and not jointly, to the Agent
and Senior Lenders that as of the date hereof: (a) such Subordinated Creditor is
an individual or a partnership duly formed and validly existing under the laws
of the State of Delaware, as applicable; (b) such Subordinated Creditor has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by such Subordinated
Creditor will not violate or conflict with the organizational documents of such
Subordinated Creditor, as applicable, any material agreement binding upon such
Subordinated Creditor or any law, regulation or order or require any consent or
approval which has not been obtained; (d) this Agreement is the legal, valid and
binding obligation of such Subordinated Creditor, enforceable against such
Subordinated Creditor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; (e) such Subordinated
Creditor is the sole owner, beneficially and of record, of its Subordinated Debt
Documents and its Subordinated Debt; (f) no Person other than the Company is
obligated in respect of the Subordinated Debt or under any Subordinated Debt
Documents; (g) its Subordinated Debt is not secured by any assets of the Company
that do not constitute Collateral; (h) its Subordinated Debt is not secured by
any assets of the Company that are not described in Schedule A attached to the
Subordination Agreement; (i) no defaults have occurred and are continuing under
the Subordinated Debt or any of the Subordinated Debt Documents or would arise
thereunder upon the execution, delivery and performance of the Amended and
Restated Financing Agreement; and (j) each of the Subordinated Debt Documents in
existence as of the date hereof are identified in Schedule C attached to the
Subordination Agreement (as amended in the manner provided by the documents
attached hereto as Exhibit A).

4. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

 

3



--------------------------------------------------------------------------------

5. Successors and Assigns. This Agreement and the rights and benefits hereof
shall inure to the benefit of, and shall be binding upon, the respective
successors and assigns of Agent, Senior Lenders, Subordinated Creditors and the
Company.

6. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

7. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Furthermore, such counterparts may be
delivered by facsimile or by electronic mail in “portable document format” (or
“.pdf”), with any such counterpart delivered in such way deemed an original.

9. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

10. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Senior Debt and the termination of all lending commitments under the
Senior Debt Documents, after which this Agreement shall terminate without
further action on the part of the parties hereto.

11. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois.

12. CONSENT TO JURISDICTION. EACH SUBORDINATED CREDITOR AND THE COMPANY HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH SUBORDINATED CREDITOR AND THE
COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH SUBORDINATED

 

4



--------------------------------------------------------------------------------

CREDITOR AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUBORDINATED CREDITORS
AND THE COMPANY AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THE SUBORDINATION
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED. IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION
PROCEEDING RELATING TO THIS AGREEMENT, ALL DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS OF ANY SUBORDINATED CREDITOR, THE COMPANY OR ANY OF THEIR RESPECTIVE
AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF SUCH
SUBORDINATED CREDITOR OR THE COMPANY, AS APPLICABLE, FOR PURPOSES OF ALL
APPLICABLE LAW OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE
FOR TESTIMONY (WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE). EACH
SUBORDINATED CREDITOR AND THE COMPANY AGREES THAT AGENT’S OR ANY SENIOR LENDER’S
COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE
INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF
ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.
EACH SUBORDINATED CREDITOR AND THE COMPANY IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

13. WAIVER OF JURY TRIAL. EACH SUBORDINATED CREDITOR, THE COMPANY AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH SUBORDINATED CREDITOR, THE
COMPANY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
SUBORDINATED CREDITOR, THE COMPANY AND AGENT WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(Signature Page Follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subordinated Creditors, the Company and Agent have
caused this Agreement to be executed as of the date first above written.

 

SUBORDINATED CREDITORS:

/s/ Jay Levy

By: Jay Levy, as Attorney-in-Fact for Jean Levy JAYNJEAN LEVY FAMILY LIMITED
PARTNERSHIP, a Delaware limited partnership By:   Ronald S. Levy,   Its general
partner  

      /s/ Ronald Levy

      By: Ronald S. Levy By:   Warren P. Levy,   Its general partner  

      /s/ Warren Levy

      By: Warren P. Levy COMPANY: UNIGENE LABORATORIES, INC., a Delaware
corporation

  /s/ William Steinhauer

By:   William Steinhauer Its:   Vice President of Finance AGENT: VICTORY PARK
MANAGEMENT, LLC, a Delaware limited liability company

  /s/ Matthew Ray

By:   Matthew Ray Its:   Manager

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Second Amended and Restated Subordinated Notes

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B

Revised Schedule B

PAYMENT TO JEAN LEVY

 

Date

   Principal Due    Interest Due*    Total

May 10, 2010

   $ 500,000.00    $ 0    $ 500,000.00

PAYMENTS TO JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP

 

Date

   Principal Due    Interest Due*    Total

May 10, 2010

   $ 500,000.00    $ 0    $ 500,000.00

November 10, 2010

   $ 500,000.00    $ 0    $ 500,000.00

May 10, 2011

   $ 250,000.00    $ 0    $ 250,000.00

* Interest accrued under or otherwise evidenced by the Subordinated Notes shall
not be due and payable until the maturity date thereof.